DETAILED ACTION
Summary
This Office action is in response to reply dated March 11, 2022.  Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the location of the collision” in lines 11 and 12.  It is presumed to recite “the location of the collision condition”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A) and Nix (U.S. Pub 2019/0164430).
Regarding claim 1, Lopez-Hinojosa discloses a collision avoidance system (see at least Figures 1 and 17), comprising: 
one or more cameras disposed at a vehicle equipped with said collision avoidance system, wherein each of the one or more cameras having a 360 degree of view (see at least Figures 1, items 401, 403 and 405 & [0037] note sensors (401, 403, 405, 407, 409, 411) can be implemented as cameras that take video of the environment external to the vehicle (105) & [0116-0117] note the one or more (HD) cameras have a 360 degree external view of the vehicle); 
one or more sensors disposed at the vehicle to determine the speed and distance of other vehicles (see at least [0037] note, for example, sensors 401 and 403 may be cameras, while sensors 405 and 411 may be implemented as LIDAR or RADAR sensors and so on & [0145] note measuring, estimating and/or determining a particular trajectory of a moving vehicle or object, and/or other factors or parameters such as the velocity, acceleration, angular velocity, angular acceleration, distance from or to, and so on, of a moving vehicle or other object & [0162] note the at least one RADAR sensor that provides data indicative of a distance of the at least one object with respect to the vehicle & [0054] note the speed of other vehicles in the vicinity of the vehicle & [0087]); and 
a processor (see at least Figure 2, items 500, 141 and 535 & [0045] & [0050-0052] & [0144]) configured to 

in response to detecting the collision condition, generate a signal to cause a display system configured to emit a warning signal to warn a vehicle driver about the collision condition (see at least Figure 17, items 312 and 314 & [0152-0153] note the alert & [0047] the speakers 510 may also be used to broadcast any relevant audio, including alerts as discussed herein, and this output may supplement the information shown by the passenger-compartment display 110, or it may be in lieu of the images being displayed).
However, Lopez-Hinojosa does not specifically disclose one or more cameras disposed at a vehicle with an extended retractable shaft, wherein each of the one or more cameras having a 360 degree of view with the help of the extended retractable shaft; and generate a signal to cause a display system configured to display the location of the collision with respect to the vehicle and emit a warning signal to warn a vehicle driver about the collision condition.
It is known to arrange one or more cameras on a vehicle and provide alerts in different ways.  For example, Long teaches a vehicle equipped with a collision avoidance system and one or more cameras disposed at the vehicle with an extended retractable shaft, wherein each of the one or more cameras having a 360 degree of view with the help of the extended retractable shaft to display the location of the collision with respect to the vehicle and emit a warning signal to warn a vehicle driver about the collision condition (see at least Figures 1, 2 and 4C-5C, items 11, 222, 224, 226, 228, 208, 40 and 20 & [0017] & [0019] & [0054-0055] note generation of audio and visual warning signals & [0107] & [0111]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Long and Nix into Lopez-Hinojosa.  With respect to Long, this provides a known alternative camera and sensor arrangement that can be used in place of, or in addition to, Lopez-Hinojosa’s camera and sensor arrangement while providing predictable results.  In addition, Long’s telescoping shaft may provide better camera (and sensor) data due to being located further from the vehicle’s roof, thus offering a better line of sight for the camera(s) (and sensor(s)) to obtain data from the surrounding vehicles.  With respect to Nix, Nix provides visual context regarding Lopez-
Regarding claim 2, Lopez-Hinojosa in view of Long and Nix, as addressed above, teach an image processing module, wherein the image processing module is connected with the processor (see at least Figures 1-2, items 11, 20, 40, 222, 224, 226, 228, 20 and 40 of Nix).
Regarding claim 3, Lopez-Hinojosa in view of Long and Nix, as addressed above, teach wherein the one or more cameras are connected with an image processing module (see at least Figures 1-2, items 11, 20, 40, 222, 224, 226, 228, 20 and 40 of Nix).
Regarding claim 6, Lopez-Hinojosa in view of Long and Nix, as addressed above, teach wherein the warning signal is an auditory warning signal (see at least Figure 17, items 312 and 314 of Lopez-Hinojosa & [0152-0153] of Lopez-Hinojosa, note the audio alert & [0047] of Lopez-Hinojosa, note the speakers 510 may also be used to broadcast any relevant audio, including alerts as discussed herein, and this output may supplement the information shown by the passenger-compartment display 110, or it may be in lieu of the images being displayed & [0054] of Nix).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A) and Nix (U.S. Pub 2019/0164430) as applied to claim 1 above, and in further view of Juelsgaard (U.S. Pub 2018/0372875).
Regarding claim 4, Lopez-Hinojosa in view of Long and Nix, as addressed above, teach wherein the one or more cameras are high definition panorama cameras (see at least [0116] of Lopez-Hinojosa, note HD (High Definition) 360 degree camera).
with night vision function.  
It is known to arrange collision avoidance systems in different ways.  For example, Juelsgaard teaches a vehicle with one or more cameras having a night vision function (see at least [0029] note each modality (e.g., LIDAR, radar, and camera) should have a 360-degree field of view around the truck (10) and trailer combination, which can enable the control system (100) to detect surrounding objects in variable conditions (e.g., at night or in the rain or snow) & [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Juelsgaard into Lopez-Hinojosa in view of Long and Nix.  This allows Lopez-Hinojosa in view of Long and Nix’s collision avoidance system to be used in all environments (e.g., day or night), thus improving system performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A) and Nix (U.S. Pub 2019/0164430) as applied to claim 1 above, and in further view of Wehner (U.S. Pub 2004/0061600).
Regarding claim 5, Lopez-Hinojosa in view of Long and Nix do not specifically teach wherein the generated warning signal is a light beam.
It is known for collision avoidance systems to alert a driver in different ways.  For example, Wehner teaches a collision avoidance system wherein the generated warning signal is a light beam (see at least Figure 1, items 140 and 172 & [0034] note flashing light).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Wehner into Lopez-Hinojosa in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (U.S. Pub 2019/0137622) in view of Long (CN-107150689-A) and Nix (U.S. Pub 2019/0164430) as applied to claim 1 above, and in further view of Shalev-Shwartz (U.S. Pub 2019/0291728).
Regarding claim 7, Lopez-Hinojosa in view of Long and Nix do not specifically teach a warning device to provide a vibratory warning signal.
It is known for collision avoidance systems to alert a driver in different ways.  For example, Shalev-Shwartz teaches a collision avoidance system with a warning device to provide a vibratory warning signal to a driver (see at least Figures 1 and 12, items 110 and 120 & [0093] & [0107-0108] note any number of image capture devices may be used to acquire images for input to the image processor & [0745] note alerting the user of collision via audible, haptic or visual means).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Shalev-Shwartz into Lopez-Hinojosa in view of Long and Nix.  This provides a known alternative warning device/signal that can be used in place of, or in addition to, Lopez-Hinojosa in view of Long and Nix’s warning device/signal while providing predictable results.

Response to Arguments
Applicant's arguments filed March 11, 2022, have been fully considered but they are moot in view of the new ground of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/
Primary Examiner, Art Unit 2687